The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 136-155 are in view of the terminal disclaimer.
The following is a statement of reasons for the indication of allowable subject matter:  The applicant teaches a tissue mounted electronic system which includes a substrate having an inner surface and an outer surface, an electronic device having components on the outer surface of the substrate with, the electronic device having dimensions small enough to provide long-term conformal integration with said tissue without substantial delamination, the electronic device includes one or more near-field communication coils coated in an electrically insulating coating, wherein the electrically insulating coating encapsulates the one or more nearfield communication coils such that a gap is formed between the coating of adjacent turns of the one or more coils. These limitations in conjunction with other limitations in the claims were not shown by the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ST CYR whose telephone number is (571)272-2407.  The examiner can normally be reached on M to F 8:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL . ST CYR
Examiner
Art Unit 2876


DS
/DANIEL ST CYR/
Primary Examiner, Art Unit 2876